 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDthough, because of radioactivity, thereare someproduction operatorswho by remote control electrically operate a locomotive in and out ofa production building (separations) , this is not the operationof a trainin itsnormalsensebut is more akin to electrical production work.These employees perform production rather than railroad work andare properly excluded from the railroad crew unit hereinafter foundappropriate.As the train crews are separately located and super-vised, do not interchange with other employees, perform customaryrailroad work, and exercise the skills of their classification, we con-clude that a separate unit of the train crews is appropriate.14Accordingly, we find that all train crews, includingengineers,switchmen, and conductors, at the Employer's Savannah River Plantat Aiken, South Carolina, but excluding all other employees and super-visors asdefined in the Act, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) ofthe Act.[Text of Direction of Elections omitted from publication.]CHAIRMAN FARMER took no part in the consideration of the aboveDecision and Direction of Elections.14Kennecott Copper Corporation, Ray Mines Division,106 NLRB 390,Ravenna Arsenal,Inc., et al.,100 NLRB 1129,Western Equipment Company,96 NLRB 1376.LINDSAY NEWSPAPERS,INC., D/B/ASARASOTA HERALD TRIBUNE ANDJOURNALandINTERNATIONAL PRINTING PRESSMEN AND ASSISTANTS'UNION OF NORTH AMERICA,AFL,PETITIONER.Case No. 10-RC-2892.February 17,1955Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Allen Sinsheimer, Jr., hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within themeaning ofthe Act.2.The labor organization involved claims to representcertain em-ployees of the Employer.The Employer contends the Petitioner is incapableof serving asbargaining representative because of alleged assistance by company1 The Employer moves to dismiss the petition on grounds relating to (1) the Petitioner'srepresentative status, (2) the existence of a question concerning representation, and (3)the appropriateness of the requested unit.For the reasons indicated hereinafter, themotion is denied111 NLRB No. 115. SARASOTA HERALD TRIBUNE AND JOURNAL655supervisors in its organization and functions. In this connection, theEmployer seeks to reopen the record to adduce evidence which itclaims - was not available at the time of the original hearing.Wereject the Employer's contention and deny the mofion to reopen.Apart from other considerations, we find, for the reasons discussedin section 4,infra,that the two individuals (Hargis and Morse),upon whose alleged objectionable conduct the Employer is apparentlyrelying, are not supervisors as defined in the Act.3.The Employer contends that no question concerning representa-tion exists principally because there was no request to bargain in thedepartmental unit alternatively sought by the Petitioner.As wefind below that the craft unit primarily requested by Petitioner isappropriate, we deem it unnecessary to pass upon this contention bythe Employer.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.In its petition, the Petitioner seeks a single unit of all press-men, assistant pressmen, apprentice pressmen, and flyboys at the Em-ployer's newspaper operation in Sarasota, Florida.Alternatively,the Petitioner seeks all employees in the Employer's pressroom.TheEmployer contends that neither unit is appropriate.There is no his-tory of collective bargaining in this plant.The unit primarily sought by Petitioner consists of approximately7 or 8 employees who work in the Employer's pressroom. In gen-eral, they spend from 25 to 40 percent of their time working on thepresses and most of the balance of their time on stereotype duties.They are subject to the Employer's 5-year training program duringwhich they progress from a starting salary of $40 per week to a finalrate of $78 per week.Of the requested employees, two (Hargis andMorse) are, in effect, journeymen and the remainder are in the natureof apprentices still undergoing their training periods.There islimited interchange of the employees in question with employees inother parts of the plant, and the pressroom itself is separately located.In our opinion, the pressmen and the apprentices are employees whoconstitute an appropriate craft unit.'In addition to the employees discussed above, there are three main-tenance men or janitors 3 who are based in the pressroom and who workunder the supervision of the pressroom foreman.These employeesspend about 2 hours a day in the pressroom where they pour the lead2 SeeHollywood CitizenNews,107 NLRBNo. 40(not reported in printed volume ofBoard Decisions and Orders)and cases cited therein.The Employer contends that Peti-tioner is ineligible to represent such employees under the Board's decision in theAmeri-can PotashitChemical Corporation,107 NLRB 1418.However, without passing uponthe merits of this contention,the cited decision is not here controlling because the presentcase does not involve a severance problemCampbell Soup Company,109 NLRB 518.8 Jennings,Spann, and Biggs. 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor most of the pigs and carry them to the composing room, take wastepaper from the presses, remove cores from press rolls and bundle them,and do general maintenance work. The remainder of their time isspent cleaning the plant and doing basicmaintenancework such aspainting, carpentry, and minor plumbing throughout the plant. Theydo no work on the presses at the present time and it does not appearthat they are subject to the training program described above.Wefind that the janitors or maintenance men are essentially noncraft em-ployees and, accordingly, we shall exclude them from the unit.'A further question is presented as to the placement of ForemanPearson and Assistant Foremen Hargis and Morse. Pearson, whoworks on the day shift, is in overall charge of the pressroom.Heclearly is vested with, and exercises, supervisory authority within theAct's meaning, and we shall, therefore, exclude him from the unit.Hargis and Morse alternate being "in charge" of the two pressroomemployees on the night shift, Hargis working in that capacity 5nights, and Morse 2 nights, each week 5 During such nights they re-ceive $2 extra in pay.Night Editor Cook is in overall charge of theplant at night.Hargis and Morse spend all their time working alongwith the other two employees and routinely transmit the directions oftheir superiors.Although the Employer testified that Hargis andMorse have authority to hire and discharge, this alleged authority hasadmittedly never been exercised.Morse testified that, while he wasunder an impression he had authority to hire and discharge, he wasnever specifically told that he had such authority and, in practice, ifanything out of the ordinary arises, he refers it to Pearson.Accord-ing to employee Roche, the employees themselves were never informedthat either Hargis or Morse had supervisory authority. In view ofthe failure to inform either the employees or Hargis and Morse thatthe latter had supervisory authority, and in view of the lack of exer-cise of such authority, we are persuaded that Hargis and Morse arenot in fact vested with such authority and that they merely serve inthe relationship of skilled craftsmen to lesser skilled personnel.Weshall, therefore, include them in the unit.We find that all pressmen and their apprentices in the Employer'spressroom at Sarasota, Florida, including Assistant Foremen Hargisand Morse, but excluding maintenance men or janitors, Foreman Pear-son, allother employees, and supervisors as defined in the Act, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]a Associated BusinessService,107 NLRB 219.5 On the 3 nights when he is not "in charge,"Morse works as 1 of the 2 remaining em-ployees on the pressroom night shift.